UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6814



KEVIN M. BALLANCE,

                                              Plaintiff - Appellant,

          versus


RON ANGELONE; GENE M. JOHNSON, Assistant
Director; R. A. YOUNG, Regional Director; S.
K. YOUNG; SERGEANT STANLEY; CORRECTIONAL
OFFICER YOUNG; CORRECTIONAL OFFICER EDWARDS;
CORRECTIONAL OFFICER ANDERSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-410-7)


Submitted:   September 5, 2002        Decided:   September 24, 2002


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin M. Ballance, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin M. Ballance appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.     See Ballance v. Angelone, No. CA-01-410-7 (W.D.

Va. May 3, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2